FILED
                               FOR PUBLICATION
                                                                         MAR 27 2017
                   UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


M.C., by and through his guardian ad           No.    14-56344
litem M.N.; M. N.,
                                               D.C. No.
              Plaintiffs - Appellants,         2:13-cv-01452-DMG-MRW

 v.
                                               OPINION
ANTELOPE VALLEY UNION HIGH
SCHOOL DISTRICT,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                       Argued and Submitted August 2, 2016
                               Pasadena, California

Before:     REINHARDT, KOZINSKI, and WARDLAW, Circuit Judges.

KOZINSKI, Circuit Judge:

      The Individuals with Disabilities Education Act (“IDEA”) guarantees

children with disabilities a free appropriate public education (“FAPE”). 20 U.S.C.

§ 1400(d)(1)(A). We consider the interplay between the IDEA’s procedural and

substantive safeguards.
                                                                                  page 2
                                  BACKGROUND

      M.C. suffers from Norrie Disease, a genetic disorder that renders him blind.

He also has a host of other deficits that cause him developmental delays in all

academic areas. M.C.’s mother, M.N., met with several school administrators and

instructors to discuss M.C.’s educational challenges and draft an individualized

educational program (“IEP”). At the conclusion of this meeting, she signed an IEP

document and “authorize[d] the goals and services but [did] not agree it provides a

FAPE.”

      M.N. then filed a due process complaint alleging that the Antelope Valley

Union High School District (the “District”) committed procedural and substantive

violations of the IDEA. The due process hearing took place before an

Administrative Law Judge who denied all of M.C.’s claims and the district court

affirmed.


                                   DISCUSSION

      The IDEA’s “primary goal is ‘to ensure that all children with disabilities

have available to them a free appropriate public education that emphasizes special

education and related services . . . .’” J.L. v. Mercer Island Sch. Dist., 592 F.3d

938, 947 (9th Cir. 2010) (quoting 20 U.S.C. § 1400(d)(1)(A)). A FAPE must be
                                                                                 page 3
“tailored to the unique needs of the handicapped child by means of an

‘individualized educational program’ (IEP).” Hendrick Hudson Cent. Sch. Dist.

Bd. of Educ. v. Rowley, 458 U.S. 176, 181 (1982) (quoting 20 U.S.C. § 1401(18)).

An IEP must contain, among other things, “a statement of the child’s present levels

of academic achievement,” “a statement of measurable annual goals” and “a

statement of the special education and related services . . . to be provided to the

child.” 20 U.S.C. § 1414(d)(1)(A)(i). When formulating an IEP, a school district

“must comply both procedurally and substantively with the IDEA,” M.L. v. Fed.

Way Sch. Dist., 394 F.3d 634, 644 (9th Cir. 2005) (citing Rowley, 458 U.S. at

206–07), so that the process “will be informed not only by the expertise of school

officials, but also by the input of the child’s parents or guardians,” Endrew F. v.

Douglas Cty. Sch. Dist., 580 U.S. __, slip op. at 11 (Mar. 22, 2017).


      I.     STANDARD OF REVIEW

      Judicial review in IDEA cases “differs substantially from judicial review of

other agency actions, in which courts are generally confined to the administrative

record and are held to a highly deferential standard of review.” Ojai Unified Sch.

Dist. v. Jackson, 4 F.3d 1467, 1471 (9th Cir. 1993). We review whether the state

has provided a FAPE de novo. Union Sch. Dist. v. Smith, 15 F.3d 1519, 1524 (9th
                                                                               page 4
Cir. 1994). We can accord some deference to the ALJ’s factual findings, but only

where they are “thorough and careful,” and “the extent of deference to be given is

within our discretion.” Id. (citations omitted).

      The district court accorded the ALJ’s findings substantial deference because

the ALJ “questioned witnesses during a three-day hearing” and “wrote a 21-page

opinion that reviewed the qualifications of witnesses and culled relevant details

from the record.” But neither the duration of the hearing, nor the ALJ’s active

involvement, nor the length of the ALJ’s opinion can ensure that the ALJ was

“thorough and careful.”1 J.W. ex rel. J.E.W. v. Fresno Unified Sch. Dist., 626 F.3d

431, 440 (9th Cir. 2010). And, in this case, the ALJ was neither thorough nor

careful. As plaintiffs point out, the ALJ didn’t address all issues and disregarded

some of the evidence presented at the hearing. Even the district court recognized




      1
              In Timothy O. v. Paso Robles Unified Sch. Dist., for example, we
reversed a lengthy ALJ opinion with detailed findings that were unsupported by
the record. 822 F.3d 1105, 1117, 1123 (9th Cir. 2016). The district court
nevertheless had deferred to the ALJ’s findings, apparently impressed by the
length and superficial plausibility of the ALJ’s opinion. Id. at Dist. Ct. Dkt. No.
78. Such blind deference is not appropriate. Rather, the district judge must
actually examine the record to determine whether it supports the ALJ’s opinion.
See, e.g., J.G. ex rel. Jimenez v. Baldwin Park Unified Sch. Dist., 78 F. Supp. 3d
1268, 1281–82 (C.D. Cal. 2015) (Olguin, J.) (according “substantially less
deference” where “the ALJ’s decision ignore[d] and mischaracterize[d] key
evidence”).
                                                                                 page 5
that the ALJ’s analysis “is not entirely satisfying.” Accordingly, the district court

erred in deferring to the ALJ’s findings.


II.   PROCEDURAL VIOLATIONS

      The IDEA contains numerous procedural safeguards that are designed to

protect the rights of disabled children and their parents. See 20 U.S.C. § 1415.

These safeguards are a central feature of the IDEA process, not a mere

afterthought: “Congress placed every bit as much emphasis upon compliance with

procedures giving parents and guardians a large measure of participation at every

stage of the administrative process as it did upon the measurement of the resulting

IEP against a substantive standard.” Rowley, 458 U.S. at 205. Because disabled

children and their parents are generally not represented by counsel during the IEP

process, procedural errors at that stage are particularly likely to be prejudicial and

cause the loss of educational benefits.

      Therefore, compliance with the IDEA’s procedural safeguards “is essential

to ensuring that every eligible child receives a FAPE, and those procedures which

provide for meaningful parent participation are particularly important.” Amanda J.

v. Clark Cty. Sch. Dist., 267 F.3d 877, 891 (9th Cir. 2001). “Procedural violations

that interfere with parental participation in the IEP formulation process undermine
                                                                                   page 6
the very essence of the IDEA.” Id. at 892.

      Plaintiffs allege that the District violated the IDEA by (1) failing to

adequately document the services provided by a teacher of the visually impaired

(“TVI”), (2) failing to specify the assistive technology (“AT”) devices provided

and (3) failing to file a response to the due process complaint.


      A.     Failure to Adequately Document TVI Services

      Plaintiffs claim that the District didn’t provide a “‘written record of

reasonable expectations’ to hold the District accountable for the provision of vision

services to M.C.” (quoting Amanda J., 267 F.3d at 891). A brief history of the

District’s shifting offer of TVI services is necessary: The IEP document signed by

M.N. and the District included an offer of 240 minutes of TVI services per month.

According to the District, it realized a week later this was a mistake. But the

District did nothing to notify M.N. More than a month later, the District purported

to unilaterally amend the IEP by changing the offer of TVI services to 240 minutes

per week. The District didn’t send M.N. a copy of the revised IEP or otherwise

notify her of this change. In fact, she didn’t learn of it until the first day of the due

process hearing, a month later. Moreover, at the hearing, District witnesses

testified that the District offered M.C. 300 minutes of TVI services per week.
                                                                                 page 7
      Plaintiffs claim that the District’s failure to accurately document the offer of

TVI services denied M.C. a FAPE by precluding M.N. from meaningfully

participating in the IEP process. Before discussing the merits of this claim we

must address the District’s argument that the claim is waived.


      1.     The district judge recognized that plaintiffs’ due process complaint

“arguably encompassed Plaintiffs’ argument that the provision of TVI services was

inadequate.” The judge nevertheless found that plaintiffs “waived any argument

that the District’s failure to specify the frequency of TVI services in the August 2,

2012 IEP resulted in an actual denial of an educational benefit to M.C.” because

the due process complaint was superseded by the ALJ’s restatement of issues,

which omitted the adequacy of TVI services.

      The district judge held that plaintiffs waived the issue by failing to object to
                                                                                  page 8
this omission.2 But plaintiffs weren’t aware that the District had unilaterally

changed the IEP until after the ALJ had restated the issues, so they could hardly

have raised that as a procedural violation. And it turns out that the amendment

didn’t even provide an accurate statement of the services that M.C. was offered.

District witnesses later testified that the District intended to offer M.C. 300 minutes

of TVI services per week.

      The district judge purported to understand the difficult position that

plaintiffs were in due to this sequence of events but still found that “there [was] no

indication in the record that Plaintiffs ever sought during the administrative hearing

to amend the issues to be addressed to include the District’s failure to provide M.C.

with adequate TVI services.” But we generally treat issues as if they were raised in

the complaint if they are tried by consent. Rule 15 of the Federal Rules of Civil

Procedure provides that an issue “tried by the parties’ express or implied consent . .



      2
              It is apparently common practice in IDEA cases is for ALJs to restate
and reorganize the issues presented by the parties. See J.W., 626 F.3d at 442; Ford
ex rel. Ford v. Long Beach Unified Sch. Dist., 291 F.3d 1086, 1090 (9th Cir.
2002). We question the wisdom of such a procedure where the parents are
represented by counsel and the complaint states the issues intelligibly, as was the
case here. A party bringing a due process complaint is entitled to frame the issues
it wishes to present and should not be put in the difficult position of contradicting
the presiding official who will soon be the trier of fact. In such circumstances,
failure to object will not be deemed a waiver of any claim fairly encompassed in
the complaint.
                                                                                    page 9
. must be treated in all respects as if raised in the pleadings.” Fed. R. Civ. P.

15(b)(2); see 6A Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1491 (3d ed.). While we haven’t previously recognized this practice

in IDEA cases, it’s often been applied in a variety of other agency adjudications:

before the IRS, Lysek v. C.I.R., 583 F.2d 1088, 1091–92 (9th Cir. 1978), the

Department of Labor, 20 C.F.R. § 901.40; Pierce County v. U.S. ex rel. Dep’t of

Labor, 699 F.2d 1001, 1004 (9th Cir. 1983), and the Patent and Trademark Office,

US PTO Stip. § 507.03. We see no reason IDEA cases should be treated

differently.

      Both sides presented extensive evidence regarding the District’s offer of TVI

services. Multiple witnesses testified as to the initial offer of 240 minutes per

month, the District’s purported secret amendment of 240 minutes per week, and the

District’s actual offer of 300 minutes per week as presented at the hearing. The

District’s presentation of evidence on this point vitiated any waiver on M.N.’s part.

Accordingly, we hold that plaintiffs’ claim that the District committed a procedural

violation of the IDEA by failing to adequately document its offer of TVI services
                                                                               page 10
isn’t waived.3


      2.     The IEP is a “formal, written offer [that] creates a clear record that

will do much to eliminate troublesome factual disputes . . . about when placements

were offered, what placements were offered, and what additional education

assistance was offered to supplement a placement, if any.” Union Sch. Dist., 15

F.3d at 1526. The IEP must specify “the anticipated frequency, location, and

duration of [education] services.” 20 U.S.C § 1414(d)(1)(A)(i)(VII). Such “a

formal, specific offer from a school district will greatly assist parents in

‘present[ing] complaints with respect to any matter relating to the . . . educational

placement of the child.’” Union Sch. Dist., 15 F.3d at 1526 (quoting 20 U.S.C. §

1415(b)(1)(E)).

      The district judge agreed with the ALJ’s finding “that the September 17,

2012 Amendment merely corrected an unintentional error in the August 2, 2012

IEP.” We fail to see how this can be so. An IEP is a contract. It is signed by the

child’s parents and the school’s representatives, and thus embodies a binding



      3
              The District also makes a separate waiver argument: It claims that
plaintiffs waived their objection to the admission of the amendment into evidence.
While plaintiffs did waive their objection to the admissibility of the amendment,
for the reasons described above, see supra at 7–10, the waiver does not extend to
its legal significance.
                                                                                 page 11
commitment. It also provides notice to both parties as to what services will be

provided to the student during the period covered by the IEP. The school district is

not entitled to make unilateral changes to an IEP document any more than may any

other party to a contract. If the District discovered that the IEP did not reflect its

understanding of the parties’ agreement, it was required to notify M.N. and seek

her consent for any amendment. See 20 U.S.C. § 1414(d)(3)(D), (F) (discussing

amendments to the IEP). Absent such consent, the District was bound by the IEP

as written unless it sought to re-open the IEP process and proposed a different IEP.

      Because the District did neither of these things, the IEP actually in force at

the time of the hearing was that signed by the parties, not that presented by the

District as the amended IEP. Allowing the District to change the IEP unilaterally

undermines its function of giving notice of the services the school district has

agreed to provide and measuring the student’s progress toward the goals outlined

in the IEP. Moreover, any such unilateral amendment is a per se procedural

violation of the IDEA because it vitiates the parents’ right to participate at every
                                                                                page 12
step of the IEP drafting process.4

      Finally, we must express our disapproval of the District’s conduct with

respect to this issue. The District discovered what it believed was a mistake in the

IEP just a week after it was signed, yet failed to bring this problem to M.N.’s

attention until weeks later, on the first day of the due process hearing. Even then,

its lawyers didn’t identify the purported amendment but rather buried it in a

document production, leaving it to plaintiffs’ counsel to stumble upon it. Had the

District raised the issue immediately upon discovering the suspected error, it’s

entirely possible that M.N. would have found the amount of TVI services to be

satisfactory. Plaintiffs might have avoided hiring a lawyer and taking the case to a

due process hearing—saving attorneys’ fees on both sides and perhaps disruption

to M.C.’s education. We find no justification in the record for the District’s failure

to be forthright on this point and the District has offered none in its brief or when




      4
              The District’s purported amendment was also improper for a separate
reason: The District presented no evidence supporting its claim that
the parties agreed to 240 minutes of TVI services per week when the IEP was
drafted. Indeed, it is unclear how the District came up with this figure given that
its witnesses at the hearing testified that M.C. was actually provided 300 minutes
of TVI services per week. Nevertheless, the ALJ and the district court accepted
this as true. However, a party’s mere allegations are not proof.
                                                                               page 13
questioned about it at oral argument.5

      Because the District denied M.N. an opportunity to participate in the IEP

drafting process by unilaterally revising the IEP, and because the IEP as initially

drafted didn’t provide M.N. with an accurate offer of the TVI services provided to

M.C., the District committed two procedural violations of the IDEA. Union Sch.

Dist., 15 F.3d at 1526. The district court nevertheless found that M.C. wasn’t

denied a FAPE, reasoning that “[a] procedural violation denies a child a FAPE

when the violation seriously infringe[s] the parents’ opportunity to participate in

the IEP formation process.” (emphasis in original) (internal quotation and citation

omitted). But, as explained above, M.N. was denied an opportunity to participate

in the IEP drafting process. Moreover, in enacting the IDEA, Congress was as

concerned with parental participation in the enforcement of the IEP as it was in its

formation. See Rowley, 458 U.S. at 205 (discussing Congress’s intent to “giv[e]

parents and guardians a large measure of participation at every stage of the

administrative process” (emphasis added)). Under the IDEA, parental participation

doesn’t end when the parent signs the IEP. Parents must be able to use the IEP to



      5
               On remand, the district court shall determine whether this course of
conduct was a deliberate attempt to mislead M.N. or mere bungling on the part of
the District and its lawyers. If the district court determines that the former is the
case, it shall impose a sanction sufficiently severe to deter any future misconduct.
                                                                                 page 14
monitor and enforce the services that their child is to receive. When a parent is

unaware of the services offered to the student—and, therefore, can’t monitor how

these services are provided—a FAPE has been denied, whether or not the parent

had ample opportunity to participate in the formulation of the IEP.

       Whether, and to what extent, M.C. was prejudiced by these procedural

improprieties is a more difficult question. Assuming that M.C. was receiving 300

minutes of TVI services per week, as the District apparently intended to offer,

M.C. may not have suffered any substantive harm. M.N. nevertheless suffered

procedural harm by not being apprised of the actual status of the services being

provided, causing her to incur legal fees in attempting to protect that right.

Because any TVI services provided beyond what was specified in the written IEP

would have been gratuitous, M.N. could not be sure that the District would

continue to provide them. With only 240 minutes per month (about an hour a

week) specified in the IEP, the District was entitled to cut back these services to

that level. M.N. was amply justified in seeking the aid of counsel to clarify the

amount of services provided. Incurring unnecessary legal fees is, of course, a form

of prejudice that denies a student and his parents an educational benefit. See

Parents on Behalf of Student v. Julian Charter Sch., OAH No. 2012100933, at 2

(Jan. 17, 2013) (order denying motion to dismiss). The fact that the District could
                                                                               page 15
have avoided the harm by promptly notifying M.N. that it was agreeing to provide

far more services than specified in the IEP only makes matters worse.


             B.     Failure to Identify the AT Devices Provided

      When a student requires “a particular device or service” California requires

that the IEP “include a statement to that effect.” Cal. Educ. Code § 56341.1(b)(5),

(c). M.C.’s IEP initially indicated that M.C. didn’t require AT devices or services.

The District conceded that this was erroneous and issued an amendment that

changed the checkbox for AT devices from “no” to “yes.” But neither the IEP nor

the amendment specified the devices that M.C. required.

      The district judge recognized that “the language of [section 56341.1]

requires the District to identify the particular types of AT devices and services to

be provided to M.C.” But the judge found that this procedural violation didn’t

“seriously infringe[] M.N.’s opportunity to participate in the IEP formulation

process.” As we’ve made clear, however, parents must be able to participate in

both the formulation and enforcement of the IEP. See supra at 13–14. Even if

M.N. was able to participate in the IEP’s formulation, the District’s failure to

identify the AT devices that M.C. required rendered the IEP useless as a blueprint

for enforcement.
                                                                              page 16
      The district judge noted that the IEP team discussed “at least some of the AT

services and equipment to be provided to M.C.” at the IEP meeting. But a

discussion does not amount to an offer. M.N. could force the District to provide

only those services and devices listed in the IEP, not those discussed at the IEP

meeting but left out of the IEP document. See Union Sch. Dist., 15 F.3d at 1526

(requiring a “formal, written offer”). Indeed, items discussed at the IEP meeting

but not included in the IEP document could be deemed to have been omitted on

purpose.

      Nor was this a case where “everyone involved in the individualized

education team—including [the student’s] parents—knew of the amounts [of

services]” that were offered. J.L., 592 F.3d at 953. M.N. testified at the due

process hearing that she didn’t know which AT devices were offered to M.C.

M.C.’s TVI services provider testified that M.C. received a laptop, a Book Port,

software developed for the visually impaired, a screen reading program, a talking

calculator and an Eye-Pal Solo. But M.N. was only aware that M.C. received a

laptop, braille machine, braille calendar and a Book Port. M.N. also testified that

the laptop didn’t have the software that M.C. needed, but she didn’t know which

software was missing. Because the IEP didn’t specify which AT devices were

being offered, M.N. had no way of confirming whether they were actually being
                                                                                page 17
provided to M.C. The District’s failure to specify the AT devices that were

provided to M.C. thus infringed M.N.’s opportunity to participate in the IEP

process and denied M.C. a FAPE. Id. at 953.


      C.     Failure to Respond to the Complaint

      The IDEA requires a school district to respond to a parent’s due process

complaint within 10 days. 20 U.S.C. § 1415(c)(2)(B)(i)(I). The District failed to

do this and plaintiffs argue that this violated the IDEA. To be clear, the District

didn’t just miss a deadline: It failed to ever respond to the complaint. The district

court found that the failure to respond didn’t infringe M.N.’s opportunity to

participate in the IEP formulation process and, therefore, wasn’t a denial of a

FAPE. But this misses the mark. The District’s failure to respond may not have

denied plaintiffs a FAPE but it still violated the IDEA and due process.

      An answer to a complaint serves an important dual purpose: It gives notice

of the issues in dispute and binds the answering party to a position. See, e.g.,

United States v. All Assets Held at Bank Julius Baer & Co., 959 F. Supp. 2d 81,

116 n.21 (D.D.C. 2013) (noting that “one function of an answer” is to identify

“points of disagreement”); Lopez v. U.S. Fidelity & Guaranty Co., 18 F.R.D. 59,

61 (D. Alaska 1955) (explaining that the purpose of rules governing answers to a
                                                                                page 18
complaint “is to prevent surprise”). Failure to file an answer puts the opposing

party at a serious disadvantage in preparing for the hearing, as it must guess what

defenses the opposing party will raise. The problem is particularly severe in IDEA

cases because there is no discovery.

       When a school district fails to file a timely answer, the ALJ must not go

forward with the hearing. Rather, it must order a response and shift the cost of the

delay to the school district, regardless of who is ultimately the prevailing party.6

We remand for a determination of the prejudice M.N. suffered as a result of the

District’s failure to respond and the award of appropriate compensation therefor.7


III.   SUBSTANTIVE VIOLATIONS

       In order for M.C. to have received a FAPE, the IEP must have “(1)

addresse[d] [his] unique needs, (2) provide[d] adequate support services so [M.C.]

can take advantage of the educational opportunities, and (3) [been] in accord with


       6
              Even if a motion to compel a response isn’t brought, the ALJ should
raise the issue sua sponte at the pre-hearing conference. This is imperative in
IDEA cases where parents often proceed without the aid of counsel and may not be
aware that the IDEA requires a school district to respond to the complaint within
10 days. See 20 U.S.C. § 1415(c)(2)(B)(i)(I).
       7
             We do not address the reverse situation where the due process case is
brought by the school district and the parents fail to file a response. Different
considerations may apply in such circumstances, especially if the parents are pro
se. We leave that situation for a case that presents the issue.
                                                                               page 19
the individualized education program.” Capistrano Unified Sch. Dist. v.

Wartenberg, 59 F.3d 884, 893 (9th Cir. 1995) (citing Rowley, 458 U.S. at 188–89).


        1.    Plaintiffs argue that the District denied M.C. a FAPE by providing

him with less than 300 minutes of TVI services per week. The District doesn’t

address the substance of plaintiffs’ argument, arguing that the issue was waived.

For the reasons explained above, plaintiffs haven’t waived this issue. See supra at

7–10.

        Both the ALJ and district judge placed the burden on M.N. to show that the

services provided to M.C. were inadequate. Normally, the party alleging a

violation of the IDEA bears the burden of showing that the services received

amounted to a denial of a FAPE. See Schaffer ex rel. Schaffer v. Weast, 546 U.S.

49, 57–58 (2005). But here there was a procedural violation that deprived M.N. of

the knowledge of what services were being offered to M.C. If parents don’t know

what services are offered to the student—in kind or in duration—it’s impossible

for them to assess the substantive reasonableness of those services. In such

circumstances, the burden shifts to the school district to show that the services the

student actually received were substantively reasonable. We remand so the District

can have an opportunity to make such a showing before the district court.
                                                                                 page 20
      2.      Plaintiffs also claim that the District denied M.C. a FAPE by failing

to develop measurable goals in all areas of need, including “the areas of life skills,

residential travel, and business travel.” Additionally, plaintiffs argue that the

District failed to provide adequate orientation and mobility services, as well as

adequate social skills instruction. The district court found that plaintiffs failed to

meet their burden of showing that the IEP wasn’t “reasonably calculated to confer

[M.C.] with a meaningful benefit.” J.W., 626 F.3d at 439. In doing so, it relied on

the Supreme Court’s comment in Rowley that, by “an ‘appropriate’ education, it is

clear that [Congress] did not mean a potential-maximizing education.” 458 U.S. at

197 n.21. But Rowley “d[id] not attempt to establish any one test for determining

the adequacy of educational benefits.” Id. at 202. Recently, the Supreme Court

clarified Rowley and provided a more precise standard for evaluating whether a

school district has complied substantively with the IDEA: “To meet its substantive

obligation under the IDEA, a school must offer an IEP reasonably calculated to

enable a child to make progress appropriate in light of the child’s circumstances.”

Endrew F., slip op. at 11. In other words, the school must implement an IEP that is

reasonably calculated to remediate and, if appropriate, accommodate the child’s

disabilities so that the child can “make progress in the general education

curriculum,” id. at 3 (citation omitted), commensurate with his non-disabled peers,
                                                                                page 21
taking into account the child’s potential. We remand so the district court can

consider plaintiffs’ claims in light of this new guidance from the Supreme Court.


IV.   PREVAILING PARTY

      The IDEA provides that a “court, in its discretion, may award reasonable

attorneys’ fees as part of the costs to the parent or guardian of a child or youth with

a disability who is a prevailing party.” 20 U.S.C. § 1415(i)(3)(B)(i)(I). A parent

need not succeed on every issue in order to be a prevailing party. Park v. Anaheim

Union High Sch. Dist., 464 F.3d 1025, 1035 (9th Cir. 2006). Rather, parents are

prevailing parties if they “succeed[] on any significant issue in litigation which

achieves some of the benefit [they] sought in bringing the suit.” Id. at 1034

(emphasis in original) (citation omitted). M.N. is the prevailing party in this

appeal and is therefore entitled to attorneys’ fees. See Ash v. Lake Oswego Sch.

Dist., 980 F.2d 585, 590 (1992).


                                 *      *      *

      The District’s failure to adequately document the TVI services and AT

devices offered to M.C. violated the IDEA and denied M.C. a FAPE. These

procedural violations deprived M.N. of her right to participate in the IEP process

and made it impossible for her to enforce the IEP and evaluate whether the services
                                                                              page 22
M.C. received were adequate. At the very least, plaintiffs are entitled to have the

District draft a proper IEP and receive compensatory education to “place [M.C.] in

the same position [he] would have occupied but for the school district’s violations

of [the] IDEA.” R.P. ex rel. C.P. v. Prescott Unified Sch. Dist., 631 F.3d 1117,

1125 (9th Cir. 2011) (citations omitted). We remand the case to the district court

for proceedings consistent with this opinion.


             REVERSED and REMANDED.